Citation Nr: 0000404	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for neck and/or back 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to May 
1991.  She has also had various periods of active duty for 
training and inactive duty training between August 1983 and 
August 1995; she has also reported additional reserve service 
ending in June 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of neck and back strain.  A notice of disagreement 
was received in August 1998; a statement of the case was 
issued on September 11, 1998; and a substantive appeal, on a 
VA Form 9, was received on November 5, 1998. 


FINDING OF FACT

The preponderance of the evidence does not show that chronic 
neck and/or back disability is related to a disease or injury 
incurred or aggravated during any period of active duty for 
training or that chronic neck and/or back disability is 
related to an injury incurred or aggravated during any period 
of inactive duty training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for neck 
and/or back disability have not been met.  38 U.S.C.A. §§ 101 
(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Laruan v. West, 11 Vet. App. 80 (1998); Paulson v. Brown, 7 
Vet.App. 466 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

The Board notes at the outset that the appellant did serve on 
active duty from February 1991 to May 1991.  However, she has 
not advanced any contentions regarding disability incurred or 
aggravated by this period of active duty.  Moreover, she has 
not reported receiving any medical treatment for the 
disorders in question during this period.  In this regard, 
she has reported that she did not seek out medical treatment 
until 1995. 

The appellant's underlying contention is that she suffers 
from back and/or neck disability related to injuries suffered 
in September 1990 (a bus accident), in January 1995 (a 
automobile accident), and in August 1995 (a fall off a 
truck).  She claims that she was on duty status with the 
reserves at the time of all three incidents. 

The record documents a September 1990 bus accident while the 
appellant was enroute to active training.  A service record 
associated with this accident shows that she was seen for 
muscle spasm and soreness in the neck and back; the examiner 
indicated that temporary disability might result.  The record 
includes no subsequent medical records until 1995.  Service 
records dated on various occasions in 1995 show treatment for 
cervical-thoracic pain and include references to a motor 
vehicle accident in January 1995 and an epidural in 
connection with childbirth.  Private medical records dated in 
1995 also document pertinent back complaints.  A July 1995 
private medical record refers to back complaints since 
childbirth in September 1994.  Other service records dated in 
July 1995 show that the appellant was placed on profile from 
lifting heavy objects.  A service record dated August 24, 
1995, documents treatment for increased pain in the spinal 
area while performing field exercises.  This document also 
notes a history of a motor vehicle accident in January 1995 
and an epidural associated with childbirth.  It was also 
noted that the appellant reportedly had been lifting duffel 
bag and other activities inconsistent with her profile.  
Service medical records dated in August 1995 show no specific 
tenderness to palpation, good range of motion, and no obvious 
abnormalities.  She was to rest in quarters and was expected 
to return to duty the next day with a continued profile for 
light duty.  There are no subsequent service or private 
medical records in the claims file.

In order to establish basic eligibility for veteran's 
benefits based upon her active duty for training, the 
appellant first has to establish by a preponderance of the 
evidence that she was disabled from a disease or injury 
incurred or aggravated in the line of duty.  In order to 
establish basic eligibility for veteran's benefits based upon 
her inactive duty training, the appellant first has to 
establish by a preponderance of the evidence that she was 
disabled from an injury incurred or aggravated in the line of 
duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  After 
reviewing the evidence of record, the Board is unable to 
conclude that the appellant has met this burden of proof as 
required by law. 

Service records do document at least two of the claimed 
injuries.  However, there is no evidence to support a finding 
of chronic disability resulting from any of the injuries.  
The available medical records (while admittedly sparse) do 
not persuasively show a chronic disability as a result of any 
of the injuries.  With regard to the 1990 bus accident, not 
only did the examiner indicate at that time that only 
temporary disability was expected, the lack of any medical 
evidence of a continuity of pertinent symptoms for the next 
several years suggests that the 1990 injuries were acute in 
nature and did not result in chronic back and/or neck 
disability.  As for the reported January 1995 automobile 
accident, assuming for the sake of argument that it occurred 
while the appellant was effectively on some type of duty 
status, there is no contemporaneous evidence showing a 
resulting disability at that time.  Moreover, several 
subsequent medical records refer to a history of the  
accident, but there is no medical evidence showing any 
resulting chronic disability of the neck and/or back.  
Likewise, the documented August 1995 injury reportedly due to 
field exercises has not been shown by the preponderance of 
the evidence to have resulted in chronic neck and/or back 
disability.  As noted earlier, the fact than an injury 
occurred is not enough, there must be resulting chronic 
disability.  The Board also notes here that the record also 
suggests that some back complaints have been attributed to 
childbirth.   

As for the possibility that some neck and/or back disorder 
preexisted a period of military service and was aggravated by 
such service, the available service records would suggest 
that the pertinent complaints noted during the periods of 
service were essentially flare-ups.  In this regard, 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board acknowledges the statements by the appellant and 
some family members.  However, while the appellant and family 
members are competent to state that the appellant experienced 
symptomatology, they are not competent, absent specialized 
medical training, to render opinions concerning the etiology 
of disability that the appellant claims to have sustained 
because of her active duty for training or inactive duty 
training service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Significantly, the record does not include any 
medical opinion suggesting that the appellant suffers from 
chronic neck and/or back disability which is related to any 
of the claimed injuries or that there was an increase in 
severity of any preexisting neck and/or back disability. 

Based on the foregoing, the Board finds that the appellant 
has not shown by a preponderance of the evidence that she 
suffers from neck and/or back disability which is related to 
a disease or injury incurred in or aggravated during a period 
of active duty for training or to an injury incurred in or 
aggravated during a period of inactive duty training.  In 
other words, she has not established under law that she is a 
proper claimant for the VA benefits she is claiming, and the 
duty to assist and the doctrine of the benefit of the doubt 
are therefore not for application.  See Laruan, 11 Vet. App. 
85; Paulson at 470-71. 

The Board notes here that the RO has made numerous efforts to 
locate and obtain any additional service medical records 
which may be available.  The Board further observes that 
except for private medical records dated in July 1995, the 
appellant has not submitted any medical evidence in support 
of her claim.  The burden of submitting evidence to support 
her claim rests with the appellant's as VA's statutory duty 
to assist her with her claim does not arise until she has 
attained status as a veteran for purposes of her claim.  
Laruan.   

In closing, the Board emphasizes to the appellant that it is 
her burden to show by a preponderance of the evidence that 
she suffers from current chronic disability related to one or 
more of the claimed injuries during a period of service.  She 
may always seek to advance this claim again in the future 
should she obtain supporting evidence. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

